Case 2:20-cv-08296-DMG-JPR Document 10 Filed 09/17/20 Page 1 of 2 Page ID #:116




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

 Case No.     CV 20-8296-DMG (JPRx)                                        Date     September 17, 2020

 Title Heather Le, et al. v. Compass Airlines, LLC, et. Al.                               Page     1 of 2

 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                   NOT REPORTED
               Deputy Clerk                                                 Court Reporter

    Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
             None Present                                                   None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
              SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
              SUPERIOR COURT

         On August 13, 2020, Plaintiff Heather Le filed a Complaint in Los Angeles County
 Superior Court against Defendant Compass Airlines, LLC, alleging one claim of negligence for
 injuries she suffered on a flight operated by Defendant. See Not. of Removal, Ex. A (Compl.)
 [Doc. # 1-1]. On September 10, 2020, Defendant removed the action, invoking this Court’s
 diversity jurisdiction under 28 U.S.C. section 1332(a). [Doc. # 1.]

         Under 28 U.S.C. section 1441(a), an action may be removed from a state court to a
 federal district court if the latter would have had original jurisdiction over the action had it been
 filed in that court. Pursuant to 28 U.S.C. section 1332(a)(2), a district court shall have
 jurisdiction over a civil action between citizens of a state and citizens or subjects of a foreign
 state in which the amount in controversy exceeds the sum or value of $75,000, exclusive of
 interest and costs. “The burden of establishing federal subject matter jurisdiction falls on the
 party invoking removal.” Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941,
 944 (9th Cir. 2009). As there is a “‘strong presumption’ against removal jurisdiction[,]” an
 action should be remanded “if there is any doubt as to the right of removal . . . .” See Gaus v.
 Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

         Defendant alleges that it is a Delaware corporation, with its principal place of business in
 Minnesota, and that it is not a California citizen. See Not. of Removal at ¶ 7. But Defendant is
 in fact a limited liability company (“LLC”) and has not alleged the citizenship of each of its
 owners or members. See Johnson v. Columbia Props. Anchorage LP, 437 F.3d 894, 899 (9th
 Cir. 2006) (“[A]n LLC is a citizen of every state of which its owners/members are citizens.”);
 Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“The natural person’s state
 citizenship is . . . determined by [his or] her state of domicile . . . .”). Despite its assertion that it
 is not a California citizen, without further information about the citizenship of its owners or


 CV-90                                CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
Case 2:20-cv-08296-DMG-JPR Document 10 Filed 09/17/20 Page 2 of 2 Page ID #:117




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.    CV 20-8296-DMG (JPRx)                                  Date     September 17, 2020

 Title Heather Le, et al. v. Compass Airlines, LLC, et. Al.                        Page     2 of 2

 members, Defendant has not demonstrated that this Court has diversity jurisdiction over this
 case.

        In light of the foregoing, Defendant is ORDERED TO SHOW CAUSE in writing by
 September 23, 2020 why this action should not be remanded to Los Angeles County Superior
 Court for lack of subject matter jurisdiction. Failure to timely file a satisfactory response by
 this deadline will result in the remand of this action.

 IT IS SO ORDERED.




 CV-90                            CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
